DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 67-70, 74-75, 77-105 are allowed.  The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or disclose: Claims 67 and 105 are allowed because it is an overhead conveyor for article containers wherein the bottom of the article container has a width between the two folding edges between 5-800 mm and said container includes flexible material and stiffening planking in the bottom said bottom having a sliding surface.  This in combination with the rest of the claim language is not found in the prior art.  Claim 85 is allowable because it is a loading station for an article container in an overhead conveyor having a planking for stiffening on the bottom along with an input feeding device that is at or near the plane of the bottom of the container.  Claim 91 is allowable because it is a loading station for an article container in an overhead conveyor having a planking for stiffening on the bottom along with an input feeding device that is at or near the plane of the bottom of the container in addition to an unloading station in which the article discharges when the bottom is inclined.  Claim 99 is allowable because in addition to the language of claim 91, claim 99 includes a device for adjusting the container and unloading device the container with an inclinable bottom for discharge of the articles.  Claim 102 is allowed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651